   Case 2:20-cv-00467-MHT-KFP Document 17 Filed 02/12/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BENJAMIN BOWDEN, as                )
Administrator of the               )
Estate of Betsy Dickert            )
Bowden, Deceased, and              )
CATHERINE BOWDEN,                  )
Individually,                      )
                                   )
     Plaintiffs,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:20cv467-MHT
                                   )                (WO)
COAST TO COAST CABLE,              )
INC., and BRUCE P.                 )
BEAUDRY,                           )
                                   )
     Defendants.                   )

                              JUDGMENT

    Upon     consideration        of    plaintiffs’        motion       to

voluntarily dismiss plaintiff Catherine Bowden’s claims

with prejudice (doc. no. 16), which is unopposed, it is

ORDERED,    ADJUDGED,     and   DECREED      that    the    motion      is

granted,     plaintiff     Catherine       Bowden’s        claims      are

dismissed with prejudice, and she is terminated as a

party to this action.        No costs are taxed.

    .
   Case 2:20-cv-00467-MHT-KFP Document 17 Filed 02/12/21 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document   on   the      civil      docket   as    a   final   judgment

pursuant   to   Rule     58    of    the   Federal     Rules   of    Civil

Procedure.

    This     case   is   not     closed,     and   all   other      claims

remain pending.

    DONE, this the 12th day of February, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
